Citation Nr: 1417758	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to January 1946, including combat service in the Pacific Theater.  The Veteran died in November 2006, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the appellant's claim for service connection for the cause of the Veteran's death.

The appellant requested a videoconference hearing in her June 2009 substantive appeal.  The appellant withdrew her request for a hearing in March 2011.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013).

In February 2012, the Board remanded the claim for service connection for the cause of the Veteran's death for further development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2006.  The death certificate lists the cause of death as atherosclerotic heart disease.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of a gunshot wound to the right arm and for a low back disability; the Veteran was also in receipt of total disability for individual unemployability (TDIU).  

3.  Heart disease first manifested many years following separation from service, and the evidence of record does not suggest that this condition was caused by any incident of service, and was not manifested to a compensable degree within one year following the Veteran's separation from service.  

4.  The evidence does not establish that a service-connected disability caused or contributed substantially or materially to the Veteran's death, or that the cause of death is otherwise related to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the case was previously remanded so that the RO could issue the
February 2012 letter to the appellant and provide notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter also listed the conditions for which the Veteran was service connected at the time of his death and explained that the appellant could submit evidence showing that the Veteran's previously service-connected disability had caused or contributed to his death.  The letter additionally notified the appellant that she could establish service connection by submitting evidence that sufficiently demonstrated that a condition not service connected during the Veteran's lifetime had caused or contributed to his death.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, a VA examination report, prior Board decisions, and lay statements.

Given the issuance of the February 2012 notice letter, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board notes that a VA medical opinion has not been obtained in this case. However, as will be explained further below, there is no competent evidence that the cause of the Veteran's death is related to his period of service, and in the absence of competent evidence of a nexus between the Veteran's cause of death and service, obtaining a medical opinion is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The appellant was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was 
either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The VA regulation pertaining to claims for service connection for the cause of death, 38 C.F.R. § 3.312, provides as follows:

(a) General.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  
(b) Principal cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
(c) Contributory cause of death.  (1) Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
(2) Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  
(3) Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  
(4) There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  If a chronic disorder, such as a malignant tumor, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The appellant contends that the Veteran's death is related to his period of service.  Specifically, in a letter from March 2011, the appellant stated that she believed the Veteran's service-connected conditions "led up to his failing health."  The Veteran died on November [redacted], 2006, more than 60 years after his military service.  In this case, the death certificate indicated that his immediate cause of death was atherosclerotic heart disease.  Other significant conditions that contributed to his death included anemia, restrictive lung disease, diabetes mellitus, congestive heart failure, peripheral vascular disease (PVD) and a hyperthyroid.

At the time of the Veteran's death, he was service connected for a herniated intervertebral disc at L5-S1, residuals of a gunshot wound to the mid-forearm with an old fracture of the right radius and healed scars of the central and dorsal surface and partial loss of supination as well as residuals of malaria.  His lumbar spine disability was rated as 60 percent disabling, his gunshot wound residuals were rated as 30 percent disabling and his residuals of malaria were rated as noncompensably disabling.  His combined total rating was 70 percent and, as detailed above, TDIU had been awarded as of September 15, 1997.

The medical evidence of record shows that the Veteran was diagnosed with arteriosclerotic heart disease as early as 1990, at which time he had a coronary artery bypass graft surgery.  Regarding whether the Veteran's heart disease is related to service, in this case, heart disease was not shown during service or for many years thereafter, which is evidence against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  As for whether the Veteran's death was caused by his service-connected disabilities, no medical evidence suggests such a connection.  

To the extent that the appellant believes that the Veteran's heart disease was caused by or due to the Veteran's service-connected disabilities or that the Veteran's service-connected disabilities contributed to his death, as a lay person, she is not shown to possess any specialized training in the medical field.  The appellant's opinion as to the cause of the Veteran's failing health, and the role that the Veteran's service connected disabilities contributed to the Veteran's death is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  

The preponderance of the above evidence demonstrates that service connection for the cause of the Veteran's death is not warranted.  The Veteran passed away due to an atherosclerotic heart disease, with anemia, restrictive lung disease, diabetes mellitus, congestive heart failure, PVD, and a hyperthyroid cardiovascular disease as contributing factors.  The Veteran is not service-connected for any these conditions.  The Board recognizes that the appellant believes that the Veteran's "overall failing health" was related to his service-connected disabilities.  However, the most probative evidence of record does not support that contention.  

In summary, while the Board is extremely sympathetic to the appellant's situation, the preponderance of the evidence of record demonstrates that service connection for the cause of the Veteran's death is not warranted.  The evidence of record indicates that heart disease manifested many years following separation from service, and there is no evidence suggesting a medical relationship, or nexus, between heart disease and the Veteran's period of service, or between heart disease and the Veteran's service-connected disabilities.  As such, there is no basis upon which service connection can be established.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


